 1

 2

 3

 4

 5

 6
                              UNITED STATES DISTRICT COURT
 7                           WESTERN DISTRICT OF WASHINGTON
                                       AT SEATTLE
 8
     BOARDS OF TRUSTEES OF THE
 9   NORTHWEST IRONWORKERS HEALTH
     AND SECURITY FUND, NORTHWEST
10   IRONWORKERS RETIREMENT TRUST,
     NORTHWEST FIELD IRONWORKERS                  NO. 19-MC-101-RSL
11   ANNUITY TRUST FUND, and
     NORTHWEST IRONWORKERS &
12   EMPLOYERS APPRENTICESHIP &                   ORDER DIRECTING ENTRY OF
     TRAINING TRUST FUND,                         STIPULATED JUDGMENT
13
                           Plaintiffs,
14          v.

15   NORTH COAST IRON CORP, a
     Washington Corporation, UBI No.
16   603241293, Contractor’s License No.
     NORTHCI887PN; and IRONSHORE
17   INDEMNITY INC., BOND NO.
     SUR40009296;
18
                           Defendants.
19
                                         JUDGMENT SUMMARY
20
     Judgment Creditors:                   BOARDS OF TRUSTEES OF THE NORTHWEST
21                                         IRONWORKERS HEALTH AND SECURITY FUND,
                                           NORTHWEST IRONWORKERS RETIREMENT
22                                         TRUST, NORTHWEST FIELD IRONWORKERS
                                           ANNUITY TRUST FUND, and NORTHWEST

                                                                      McKENZIE ROTHWELL BARLOW
     ORDER DIRECTING ENTRY OF                                                & COUGHRAN, P.S.
     STIPULATED JUDGMENT – 1                                           1325 FOURTH AVE, SUITE 910
                                                                            SEATTLE, WA 98101
                                                                               (206) 224-9900
 1                                        IRONWORKERS & EMPLOYERS
                                          APPRENTICESHIP & TRAINING TRUST FUND
 2
     Judgment Debtor:                     NORTH COAST IRON CORP, a Washington
 3                                        Corporation, UBI No. 603241293, Contractor’s License
                                          No. NORTHCI887PN; and Ironshore Indemnity Inc.,
 4                                        BOND NO. SUR40009296
     AMOUNTS DUE
 5
                   Contributions                                 $637,924.76
 6                 Liquidated Damages:                           $239,035.77
                   Interest:                                     $ 83,546.93
 7                 Fees and Costs:                               $ 49,319.29

 8                                        TOTAL:                 $1,009,826.75

 9   The Contributions Portion of the Judgment Amount Shall Bear Interest at 18% per annum.

10   Attorney fees, costs and other recovery amounts shall bear interest at 12% per annum.

11   Attorney for Judgment Creditors:             Noelle E. Dwarzski
                                                  McKENZIE ROTHWELL BARLOW
12                                                 & COUGHRAN, P.S.

13   Attorney for Judgment Debtors:               Mark J. Lee
                                                  BROWNLIE WOLF & LEE, LLP
14

15          This is an action for collection of unpaid contributions and late fees in accordance

16    with ERISA Sections 502(a)(3) and 515, § § 29 U.S.C. 1132(a)(3) and 1145. In accordance

17    with the parties’ stipulated motion, the Clerk of Court is directed to enter judgment against

18    North Coast Iron Corp. in the following amounts:

19                 Contributions                                 $637,924.76
                   Liquidated Damages:                           $239,035.77
20                 Interest:                                     $ 83,546.93
                   Fees and Costs:                               $ 49,319.29
21
                                          TOTAL:                 $1,009,826.75
22


                                                                           McKENZIE ROTHWELL BARLOW
     ORDER DIRECTING ENTRY OF                                                     & COUGHRAN, P.S.
     STIPULATED JUDGMENT – 2                                                1325 FOURTH AVE, SUITE 910
                                                                                 SEATTLE, WA 98101
                                                                                    (206) 224-9900
 1

 2        Dated this 7th day of August, 2019.

 3
                                           A
 4                                         Robert S. Lasnik
                                           United States District Judge
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22


                                                                  McKENZIE ROTHWELL BARLOW
     ORDER DIRECTING ENTRY OF                                            & COUGHRAN, P.S.
     STIPULATED JUDGMENT – 3                                       1325 FOURTH AVE, SUITE 910
                                                                        SEATTLE, WA 98101
                                                                           (206) 224-9900
